DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9, 12-14 and 17-19 have been amended. Claims 1-20 are now pending, wherein claims 1-8 have been withdrawn from consideration. This Office action is in response to amendments and arguments received on June 13, 2022. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-8 have been amended as follows:
1.  (Cancelled)
2.  (Cancelled)
3.  (Cancelled)
4.  (Cancelled)
5.  (Cancelled)
6.  (Cancelled)
7.  (Cancelled)
8.  (Cancelled)
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative Brian J Cromarty on June 16, 2022.
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and rejections based on 35 U.S.C. § 112(b) are withdrawn. Amendments and arguments made with respect to 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Kelly (US 20160185350 A1) and Pawlicki et al (US 20040016870 A1) herein Pawlicki. 
Kelly discloses a method of performed by a processor comprising controlling a vehicle in an off-road condition (claim 9) and a method for controlling a host vehicle for an off road condition (claim 19), as detailed in the Office Action dated March 17, 2022. Kelly discloses a radar-based adaptive cruise control that detects a vehicle forward of the host vehicle that qualifies as the obstacle claimed, and reduces vehicle speed in response to the detection. However, Kelly does not disclose or suggest reducing the vehicle speed to a reduced speed before a vehicle contact with the obstacle in response to the detection of the obstacle, as claimed. Therefore, claims 9 and 19 are considered allowable over Kelly.    
Pawlicki teaches a related vehicle control system, as detailed in the Office Action dated March 17, 2022. However, Pawlicki does not teach or suggest the deficiencies of Kelly. Therefore, claims 9 and 19 are considered allowable over Kelly.  
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 9 and 19 at the time of filing. Therefore claims 9 and 19 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 10-18 and 20 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 16, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669